     Case 1:21-cv-00303-NONE-SKO Document 8 Filed 03/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ARMANDO ABREU,                                     Case No. 1:21-cv-00303-SKO (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13           v.                                          PROCEED IN FORMA PAUPERIS AND
                                                         DISMISS ACTION
14    GAVIN NEWSOM, et al.,
                                                         (Doc. 4)
15                       Defendants.
                                                         14-DAY DEADLINE
16
                                                         Clerk of the Court to Assign a District Judge
17

18          Before the Court is Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. (Doc. 4.) Because Plaintiff has more than three “strikes” under section 1915(g) and fails

20   to show that he is under imminent danger of serious physical injury, the Court recommends that

21   his motion be denied and that this action be dismissed.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
     Case 1:21-cv-00303-NONE-SKO Document 8 Filed 03/04/21 Page 2 of 3


 1       II.    DISCUSSION

 2              The Court takes judicial notice of four of Plaintiff’s prior lawsuits that were dismissed

 3   because they failed to state a claim on which relief can be granted1: (1) Abreu v. Ayers, et al., No.

 4   3:98-cv-03099-TEH, 1998 WL 544968 (N.D. Cal. Aug. 17, 1998); (2) Abreu v. Tweed, et al., No.

 5   3:98-cv-03605-TEH, 1998 WL 671347 (N.D. Cal. Sept. 28, 1998); (3) Abreu v. Small, No. 3:02-

 6   cv-00685-IEG-NLS (S.D. Cal. May 8, 2002)2; and (4) Abreu v. Jaime, et al., No. 1:16-cv-00715-

 7   DAD-BAM (E.D. Cal. Jan. 22, 2018). These cases were dismissed before Plaintiff initiated the

 8   current action on March 2, 2021. Plaintiff is therefore precluded from proceeding in forma

 9   pauperis in this action unless, at the time he filed his complaint, he was under imminent danger of
10   serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

11              In his complaint, Plaintiff alleges that the defendants have “kept … [him] hostage under

12   the unconstitutional, illegal custody” of the California Department of Corrections and

13   Rehabilitation. (Doc. 1 at 3.) Plaintiff seeks immediate release from custody and $14 million in

14   compensatory and punitive damages.3 (Id. at 6.) Plaintiff’s allegations fail to show that he is in

15   imminent danger of serious physical injury.4

16   III.       CONCLUSION AND RECOMMENDATIONS

17              Based on the foregoing, the Court DIRECTS the Clerk of the Court to assign a district

18   judge to this action and RECOMMENDS that:

19              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 4) be DENIED; and,
20              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

21                   filing fee.

22

23   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
     2
       Plaintiff failed to file an amended complaint after the court dismissed his original complaint for failure to state a
24   claim. When a “court dismisses a complaint on the ground that it fails to state a claim, … the court grants leave to
     amend, and … the plaintiff then fails to file an amended complaint, the dismissal counts as a strike.” Harris v.
25   Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017). Furthermore, “[a] dismissal … for failure to state a claim counts as a
     strike, whether or not with prejudice.” Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1727 (2020).
26   3
       Plaintiff may not seek “immediate … or speedier release from … imprisonment” in a section 1983 action; “his sole
     federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). This provides an
27
     alternative ground on which to dismiss Plaintiff’s complaint.
     4
28    Plaintiff also admits that he failed to exhaust his administrative remedies prior to filing suit. (Doc. 1 at 3, 4, 5.) This
     provides a third ground on which dismiss the complaint.
                                                                   2
     Case 1:21-cv-00303-NONE-SKO Document 8 Filed 03/04/21 Page 3 of 3


 1            These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

 6   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 7   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10   Dated:     March 3, 2021                                    /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
